RIPPLE, Circuit Judge.
Peter Kokkinis brought this § 1983 action against Police Chief Vladimir Ivkovich and the Village of Bridgeview. He alleged that the defendants retaliated against him for exercising his First Amendment rights after he made statements about the Police Chief on television. The district court granted the defendants’ motion for summary judgment on the ground that Mr. Kokkinis’ statements were not constitutionally protected because they did not address a matter of public concern. For the reasons set forth in the following opinion, we affirm the judgment of the district court.
I
BACKGROUND
A. Facts
Peter Kokkinis became a patrol officer for the Bridgeview Police Department in *8421987. During his employment, he developed a negative view of Police Chief Vladimir Ivkovich (“the Chief’). Mr. Kokkinis kept a diary that documented his problems with the Chief. This diary contains references to “the Chiefs pimp games,” the Chiefs “cold” style in firing someone on Valentine’s Day, the Chiefs lying about never having received two grievances filed by Mr. Kokkinis,1 the Chiefs lying about why Mr. Kokkinis was not promoted to detective, and the Chiefs violation of rules and regulations by taking no police action when a fight occurred during a Board meeting. These diary entries are dated in the months prior to May 1995.
On May 17,1995, Mr. Kokkinis appeared on a Channel Five News at 5:00 report covering Officer Sharon Walsh’s allegation of sex discrimination within the police department. .The reporter introduced him by saying, “[A]nother officer, who did not want to be identified, feels Officer Walsh is unfairly being chosen for the assignment, and says the residents of Bridgeview should know the situation inside the police department.” Mr. Kokkinis then appeared behind a screen, wearing a ski mask. With his voice electronically modified, he said, “If they really knew what was going on, I think they would be in utter shock.” The reporter asked, “Why?” Mr. Kokkinis replied, “Because they are clueless as to what is going on. Everybody is so afraid of the Chiefs vindictiveness. If you even dare to question any decision he makes, basically your life will be made miserable.”
Mr. Kokkinis had agreed to be interviewed after the reporter contacted him and said she would be reporting on sex discrimination within the police department. He claims that he agreed to talk with the reporter because he felt that Walsh was being discriminated against because she is a woman. He wanted to help her cause and to encourage more officers to speak out. However, he admits that he did not know why Walsh apparently had been treated differently from other officers when the Chief ordered her to take an assignment that other officers had been allowed to decline.
The television broadcast bothered the Chief because he thought Mr. Kokkinis’ comments were untrue and reflected negatively on the department. The Chief viewed the broadcast as an embarrassment to himself and to the department as a whole, especially after he received phone calls about the broadcast, including one from the former chief. The Chief worried that the broadcast would adversely affect morale among the officers by undermining his efforts to build the department’s esteem. Other ranking officers thought that both the content and manner of Mr, Kok-kinis’ statements made a mockery of the department. The television appearance, in their view, cast a negative light on the members of the department and was a discredit to the department as a whole.
After an investigation, Mr. Kokkinis admitted that he was the masked speaker. The Chief suspended Mr. Kokkinis for 5 days for violating department rules and regulations by appearing on television without first notifying the Chief. The Board of Fire and Police Commissioners reversed the suspension on September 5, 1995.
During this period, a sequence of events prompted the Chief to take other action. Mr. Kokkinis accidentally shot himself; fellow officers discovered that Mr. Kokkin-is was-“keeping book” on them; problems developed between Mr. Kokkinis and his supervisors; and Mr. Kokkinis began taking prescription medication due to stress. The Chief therefore ordered Mr. Kokkinis to undergo psychological evaluation. The evaluation concluded that Mr. Kokkinis’ problems with authority rendered him un*843fit for work within a quasi-military organization like a police department. The Chief responded by placing Mr. Kokkinis on administrative duty in the station and denied Mr. Kokkinis’ request for secondary employment as a bank security guard because it involved carrying a firearm.
B. Decision of the District Court
The district court’s analysis focused on the issue whether Mr. Kokkinis’ speech involved a matter of public concern. Applying the test set out in Connick v. Myers, 461 U.S. 138, 147-48, 103 S.Ct. 1684, 75 L.Ed.2d 708 (1983), the district court evaluated “the content, form, and context of the statement, as revealed by the record as a whole.” The district court also noted that the plaintiffs motive in speaking is a relevant, although not dispos-itive, consideration.
In the district court’s view, Mr. Kokkin-is’ statements concerned a matter of only personal, not public, concern. The “entire content” of Mr. Kokkinis’ statements consisted only of his personal view that the Chief is vindictive and did not even mention Walsh or her charge of sex discrimination. Moreover, the district court held, the overall context in which Mr. Kokkinis made his statements was one of Mr. Kok-kinis’ personal unhappiness with the Chief, as revealed by Mr. Kokkinis’ diary entries. In the district court’s view, the fact that the statements were made in the context of a news program about Walsh’s sex discrimination allegation did not transform the speech into a matter of public concern.
Additionally, the district court held that the form of the statements — an interview on a public news program — did not mean the statements necessarily involved a matter of public concern. Finally, the district court found that Mr. Kokkinis’ motivation in making the statements was to farther his own personal interest in expressing unhappiness with the Chief, not to bring to light sex discrimination or to advance Walsh’s charge of sex discrimination.
On the ground that Mr. Kokkinis’ statements did not address a matter of public concern, the district court granted summary judgment to the defendants on Mr. Kokkinis’ § 1983 First Amendment retaliation claim.
II
DISCUSSION
A claim under § 1983 for retaliation in violation of the First Amendment requires a three-step analysis. First, the court must determine whether the plaintiffs speech was constitutionally protected. If so, then the plaintiff must prove that the defendant’s actions were motivated by the plaintiffs constitutionally protected speech. Finally, if the plaintiff can demonstrate that his constitutionally protected speech was a substantial or motivating factor in the defendant’s actions, the defendant is given the opportunity to demonstrate that it would have taken the same action in the absence of the plaintiffs exercise of his rights under the First Amendment. See Belk v. Town of Minocqua, 858 F.2d 1258, 1262 & n. 6 (7th Cir.1988); Vukadinovich v. Bartels, 853 F.2d 1387, 1389-90 (7th Cir.1988).
The first step of this analysis— determining whether the plaintiffs speech was constitutionally protected — is a question of law for the court, see Connick v. Myers, 461 U.S. 138, 148 n. 7, 103 S.Ct. 1684, 75 L.Ed.2d 708 (1983); see also Berg v. Hunter, 854 F.2d 238, 243 (7th Cir.1988), cert. denied, 489 U.S. 1053, 109 S.Ct. 1314, 103 L.Ed.2d 583 (1989); Hesse v. Board of Educ. of Township High Sch. Dist. No. 211, 848 F.2d 748, 753 (7th Cir.1988), cert. denied, 489 U.S. 1015, 109 S.Ct. 1128, 103 L.Ed.2d 190 (1989), which requires application of the two-part Connick-Pickering test. First, the court must determine whether the plaintiffs speech addressed a matter of public concern. See Connick, 461 U.S. at 147-48, 103 S.Ct. 1684. If this hurdle is cleared, the court must then apply the Pickering balancing *844test to determine whether “the interests of the [plaintiff], as a citizen, in commenting upon matters of public concern” outweigh “the interest of the State, as an employer, in promoting the efficiency of the public services it performs through its employees.” Pickering v. Board of Educ. of Township High Sch. Dist. 205, 391 U.S. 563, 568, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968).
The district court rested its decision on the first prong of the Connick-Pickering test; it concluded that Mr. Kokkinis’ speech did not address a matter of public concern. The issue of sex discrimination in public employment is, of course, a matter of public concern. See Hartman v. Board of Trustees of Community College Dist. No. 508, 4 F.3d 465, 472 n. 5 (7th Cir.1993); Marshall v. Allen, 984 F.2d 787, 795 (7th Cir.1993). Our precedent makes clear, however, that speaking up on a topic that may be deemed one of public importance does not automatically mean the employee’s statements address a matter of public concern as that term is employed in Connick. See Cliff v. Board of Sch. Comm’rs of City of Indianapolis, 42 F.3d 403, 410 (7th Cir.1994). Rather, we “must instead delve deeper into the precise content, form, and context of speech that admittedly may be of some interest to the public.” Id. As the district court recognized, it is necessary to “look at the point of the speech in question: was it the employee’s point to bring wrongdoing to light? Or to raise other issues of public concern, because they are of public concern? Or was the point to further some purely private interest?” Callaway v. Hafeman, 832 F.2d 414, 417 (7th Cir.1987) (quoting Linhart v. Glatfelter, 771 F.2d 1004, 1010 (7th Cir.1985)) (internal quotation marks omitted).
As the district court noted, application of these criteria to the record before us presents a strong case that the point of the plaintiffs speech was simply to further his own goal of expressing his displeasure with the Chiefs policies. The plaintiffs statements during the broadcast portion of the interview were not at all related to Walsh’s charge of sex discrimination.2 They simply expressed the plaintiffs personal opinion as to the Chiefs vindictiveness. Nor did the fact that the statements were made in the course of a news program covering sex discrimination, standing alone, give the plaintiff the right to say anything that he wanted to about the Chief. ‘ Even when the statements are viewed in the broader context of the entire interview, see Rankin v. McPherson, 483 U.S. 378, 386-87, 107 S.Ct. 2891, 97 L.Ed.2d 315 (1987), the circumstances here support the district court’s determination that Mr. Kokkinis’participation in the interview was not designed to address a matter of public concern. The record discloses that Mr. Kokkinis had a limited interest in speaking on the subject of sex discrimination within the police department. Mr. Kokkinis’ own deposition testimony reveals that the basis for his knowledge of the alleged sex discrimination was minimal at best. Indeed, the basis for his opinion that Officer Walsh’s assignment was motivated by sex discrimination was his recollection that a finding of sex discrimination had been sustained against the Chief in an unrelated case in 1992, along with one officer’s testimony that he was given a choice to také or decline the assignment that Officer Walsh was required to take. Ultimately, Mr. Kokkinis admitted that he did not know why the Chief had ordered Officer Walsh to take the assignment. Although Mr. Kokkinis testified that he believed Officer Walsh was subjected to discriminatory treatment when she was required to undergo psychological examinations after her maternity leave, he admitted that this judgment on his part was based solely on his lay opinion *845that she exhibited no symptoms justifying such an examination. Indeed, he admitted that there may have been a legitimate basis for the examinations of which he was simply unaware.
Even if we were to decide that Mr. Kokkinis’ speech addressed a matter of public concern under Connick, it is clear that Mr. Kokkinis’ claim cannot survive the Pickering analysis.
In Caruso v. DeLuca, 81 F.3d 666 (7th Cir.1996), we noted several factors that should be considered when balancing the employee’s First Amendment interests against the government’s interest in providing services efficiently:
(1) whether the statement would create problems in maintaining discipline by immediate supervisors or harmony among co-workers; (2) whether the employment relationship is one in which personal loyalty and confidence are necessary; (3) whether the speech impeded the employee’s ability to perform her daily responsibilities; (4) the time, place, and manner of the speech; (5) the context in which the underlying dispute arose; (6) whether the matter was one on which debate was vital to informed decisionmaking; and (7) whether the speaker should be regarded as a member of the general public.
Id. at 371, 107 S.Ct. 2891 (quoting Wright v. Illinois Dept. of Children & Family Servs., 40 F.3d 1492, 1502 (7th Cir.1994)) (internal quotation marks omitted). With respect to the first two factors, we note that a government employer is allowed to consider “the potential disruptiveness” of the employee’s speech. Caruso, 81 F.3d at 670-71 (quoting Waters v. Churchill, 511 U.S. 661, 680, 114 S.Ct. 1878, 128 L.Ed.2d 686 (1994) (plurality opinion)) (internal quotation marks omitted). “When close working relationships are essential to fulfilling public responsibilities, a wide degree of deference to the employer’s judgment is appropriate.” Connick, 461 U.S. at 151-52, 103 S.Ct. 1684. Indeed, “[t]he public employer is not required to wait until those working relationships actually disintegrate if immediate action might prevent such disintegration.” Breuer v. Hart, 909 F.2d 1035, 1040 (7th Cir.1990).
Deference to the employer’s judgment regarding the disruptive nature of an employee’s speech is especially important in the context of law enforcement. “[Tjhere is a particularly urgent need for close teamwork among those involved in the ‘high stakes’ field of law enforcement. Speech that might not interfere with work in an environment less dependent on order, discipline, and esprit de corps could be debilitating to a police force. Such considerations are permissible in weighing constitutional violations.” Id. at 1041 (citations omitted); see also Jefferson v. Ambroz, 90 F.3d 1291, 1297 (7th Cir.1996). In this respect, we find instructive the Eighth Circuit’s recognition, in Tyler v. City of Mountain Home, 72 F.3d 568, 570 (8th Cir.1995), of the special need for deference to the employment decisions of those responsible for ensuring public safety:
It has been recognized that a police department has a more significant interest than the typical government employer in regulating the speech activities of its employees in order “to promote efficiency, foster loyalty and obedience to superior officers, maintain morale, and instill public confidence.” [Shands v. City of Kennett, 993 F.2d 1337, 1344 (8th Cir.1993), cert. denied, 510 U.S. 1072, 114 S.Ct. 880, 127 L.Ed.2d 75 (1994)] (citations omitted). “Because police departments function as paramilitary organizations charged with maintaining public safety and order, they are given more latitude in their decisions regarding discipline and personnel regulations than an ordinary government employer.” Tindle v. Caudell, 56 F.3d 966, 971 (8th Cir.1995). The public safety employer’s determinations of both the potential for disruption as a result of the speech, as well as the employer’s response to the actual or perceived disruption, are enti-*846tied to “considerable judicial deference.” Shands, 993 F.2d at 1345.
Tyler, 72 F.3d at 570.
We cannot accept Mr. Kokkinis’ submission that reliance on the “potential” disruption of the police department as justification for the alleged adverse employment actions is insufficient to tip the Pickering balance in the defendants’ favor. The speech at issue adversely affected harmony and loyalty among co-workers. Evidence in the record indicates that Mr. Kokkinis’ TV appearance, and particularly the manner of his appearance, damaged his superiors’ and fellow officers’ confidence in him and at least potentially endangered their working relationships. The record also reflects that Mr. Kokkinis’ statements caused embarrassment to his superiors and co-workers and that his relationships with them deteriorated after the broadcast. They believed that his appearance cast a negative light on the department and made the department look like a “bunch of clowns” in the eyes of the surrounding communities. R.23 at 12. Many officers were embarrassed especially by Mr. Kokkinis’ chosen manner of expressing his views and believed that he had sensationalized the matter and had spoken untruths. In sum, Mr. Kokkinis’ superiors and co-workers thought that his television appearance was inappropriate and damaged the department’s collective efforts to portray professionalism.
It was not unreasonable for the Chief to believe that Mr. Kokkinis’ statements undermined the Chiefs ability to maintain authority and discipline within the police department. Mr. Kokkinis’ criticism of the Chief on television served to air the hostility that existed between Mr. Kokkin-is and the Chief; it constituted a challenge to the Chiefs authority and management style. In Khuans v. School Dist. 110, 123 F.3d 1010 (7th Cir.1997), this court acknowledged that an employee’s statements questioning her supervisor in the presence of their superior and other co-workers “created a potential problem in maintaining authority and discipline within the department.” Id. at 1017. Under the circumstances in this case, the Chief was entitled to take action to remedy the disruption — both actual and potential — and the threat to departmental discipline and order caused by Mr. Kokkinis’ speech. See id. at 1018.
Caruso counsels that we must also consider the context- in which Mr. Kokkinis’ grievances arose. In Hesse v. Board of Education of Township High School District No. 211, 848 F.2d 748 (7th Cir.1988), the court took into account “the increasing hostility and deteriorating employment relationship which had been developing between the plaintiff- and his superiors” in the years preceding the adverse job action. Id. at 753; see also id. at 753 n. 4. In this case, Mr. Kokkinis’ diary entries chronicle his serial and ongoing conflicts with the Chief in the months prior to the television appearance. The increasing distrust and hostility between Mr. Kokkinis and the Chief must inform our evaluation of the Chiefs response to Mr. Kokkinis’ speech. We cannot say that the Chief responded unreasonably in viewing Mr. Kokkinis’ statements as an escalation of the conflict between them that required remedial action.
In sum, the record amply supports the position that Mr. Kokkinis’ decision to criticize the Chief of Police in the course of a television program could endanger the department’s ability to perform effectively. Police departments are quasi-military organizations; public safety depends upon good order and discipline. In this case, the Chiefs interest in running his department efficiently and in maintaining order and discipline among the ranks outweighed Mr. Kokkinis’ limited interest in speaking out in the manner he did.3
*847Conclusion
For the foregoing reasons, the judgment of the district court is affirmed.
Affirmed.

. In January 1995, Mr. Kokkinis had filed two grievances with the department: one for discrimination in the decision not to promote him to detective, and one for discrimination in failure to reimburse him for educational expenses. As of mid-May 1995, Mr. Kokkinis had not received any reply from the Chief regarding his two grievances.


. A transcript of Mr. Kokkinis’ entire interview with the reporter is not part of the record.


. In reaching this conclusion, we do not mean to imply, of course, that the reporting of illegal conduct by superiors and, indeed, the airing of grievances in a manner calculated to resolve the problem without jeopardizing the governmental function are never protected. *847See Cooper v. Smith, 89 F.3d 761, 765 (11th Cir.1996) (“Clearly, the law does not discourage public employees from cooperating with law enforcement in investigations of unlawful activities within their respective governmental organizations."). Those responsible for matters of local governance regularly provide by such means as statute, regulation, policy, custom, or collective bargaining agreements responsible methods of reporting substantiated allegations of illegal conduct and lapses in good management. See Prager v. LaFaver, 180 F.3d 1185, 1190 (10th Cir.1999).